Exhibit 10.13

FIRST AMENDMENT TO CREDIT AGREEMENT AND WAIVER

THIS FIRST AMENDMENT TO CREDIT AGREEMENT AND WAIVER (this “Amendment”), dated as
of October 21, 2005, is entered into by and among the Lenders signatory hereto,
WELLS FARGO FOOTHILL, INC., a California corporation, in its capacity as Agent
for the Lenders and Bank Product Providers (in such capacity, “Agent”), and
SUMTOTAL SYSTEMS, INC., a Delaware corporation (“Borrower”). Terms used herein
without definition shall have the meanings ascribed to them in the Credit
Agreement defined below.

RECITALS

A. The Lenders, Agent and Borrower have previously entered into that certain
Credit Agreement dated as of October 4, 2005 (as amended, modified and
supplemented from time to time, the “Credit Agreement”), pursuant to which the
Lenders have made certain loans and financial accommodations available to
Borrower.

B. Pursuant to Section 5.20 of the Credit Agreement, Borrower shall deliver to
Agent certain additional documents, opinions, assurances and confirmations as
are reasonably necessary, or as Agent may reasonably request, in connection with
the pledge on the Closing Date of the ownership interests in the first-tier
Unrestricted Subsidiaries of Borrower (that are not Immaterial Foreign
Subsidiaries), including with respect to the pledge of 65% of the voting capital
stock its Subsidiary SumTotal Systems Netherlands BV, a besloten vennootschap
organized under the laws of the Netherlands (“SumTotal BV”). In connection with
such pledge of voting capital stock of SumTotal BV, an amendment to the Credit
Agreement is required to evidence the acknowledgment and agreement of the
Lenders to the “parallel debt” covenant to be set forth in the Dutch Law
Security Agreement (as defined below).

C. Pursuant to Section 5.22 of the Credit Agreement, Borrower shall deliver to
Agent, on or prior to the date that is 30 days after the Closing Date, a Source
Code Escrow Agreement, duly executed by Borrower, Agent and an escrow agent
reasonably satisfactory to Agent, with respect to the source and object code for
each version or versions of each item of computer software programs or other
technology of Borrower and its Restricted Subsidiaries constituting the Required
Library. Borrower has informed Agent that it is unable to deliver such Source
Code Escrow Agreement prior to November 3, 2005, and that it may be necessary to
conclude documentation with multiple escrow agents although Borrower presently
intends to transfer and maintain all of its source code escrows (including the
various source code escrows for its licenses) with one agent.

D. Pursuant to Section 5.23(b) of the Credit Agreement, Borrower shall deliver a
Collateral Access Agreement for 226 North 5th Street, Columbus, Ohio 43215 on or
prior to the date that is 30 days after the Closing Date. Borrower and Agent’s
counsel have informed Agent that Borrower cannot comply with this requirement
because of the unwillingness of the owner of such property to enter into a
Collateral Access Agreement in satisfactory form.

E. Pursuant to Section 5.25 of the Credit Agreement, on or prior to the date
that is 30 days after the Closing Date, Borrower shall deliver to Agent evidence
that all patents, trademarks and copyrights registered in the names of
Communication Strategies, Inc. (“CSI”), Docent, Inc. and

 

1.



--------------------------------------------------------------------------------

Click2learn, Inc. have been re-registered in the name of Borrower in the United
States Patent and Trademark Office, or the United States Copyright Office, as
the case may be. Borrower has informed Agent that it cannot comply in all
respects with this requirement prior to November 3, 2005, as to several
trademarks and copyrights currently registered in the name of Asymetrix
Corporation (a predecessor in interest to Click2learn, Inc.) and United States
Copyright TX 2-767-505 (the “CSI Copyright”) currently registered in the name of
CSI that have not been yet been re-registered in the name of Borrower.

F. Pursuant to Section 5.27 of the Credit Agreement, Borrower shall deliver to
Agent, on or prior to the date that is 30 days after the Closing Date, original
share certificates, together with stock powers in blank, with respect to its
Subsidiaries SumTotal Systems ANZ Pty. Ltd. (“SumTotal Australia”) and Pathlore
Software Pty., Ltd. (“Pathlore Australia”). Borrower has informed Agent that the
share certificates of Pathlore Australia and SumTotal Australia were lost and
cannot be reissued in favor of the Borrower prior to November 3, 2005.

G. Pursuant to clause (a) of Section 6.12 of the Credit Agreement, Borrower and
its Restricted Subsidiaries shall not have cash, Cash Equivalents and other
Permitted Investments (other than in the Cash Management Accounts) in Deposit
Accounts or Securities Accounts in an aggregate amount in excess of $100,000 at
any one time unless Borrower or its Restricted Subsidiary, as applicable, and
the applicable securities intermediary or bank have entered into Control
Agreements or similar agreements governing such cash, Cash Equivalents and other
Permitted Investments in order to perfect (and further establish) the Agent’s
Liens therein; provided that, such clause (a) shall not apply with regard to any
Deposit Accounts maintained with the Huntington National Bank so long as within
30 days of the Closing Date the Agent has received confirmation that any funds
held in such Deposit Accounts shall be swept on a daily basis to a Deposit
Account maintained with Wells Fargo Bank, N.A. As a result of operational
delays, Borrower has informed Agent that it is unable to obtain the confirmation
from Huntington National Bank required by the foregoing proviso prior to
November 3, 2005 and that Borrower has an aggregate amount of cash in excess of
$100,000 in an account maintained with Huntington National Bank where Huntington
National Bank has not entered into a Control Agreement or similar agreement
governing such cash.

H. Borrower, Lenders and Agent have agreed to amend the Credit Agreement to
(i) alter the definition of EBITDA to include an add-back for stock-based
compensation; (ii) evidence the acknowledgment and agreement of the Lenders to
such “parallel debt” covenant, (iii) allow for an additional 90 days in order
for Borrower to comply with Section 5.22(a), (iv) allow for an additional 30
days in order for Borrower to comply with Section 5.25 with respect to the
trademarks and copyrights of Asymetrix Corporation and the CSI Copyright as
described in Recital E above, (v) allow for an additional 45 days in order for
Borrower to comply with Section 5.27 with respect to SumTotal Australia and
Pathlore Australia, and (vi) allow for certain balances to remain in the
Huntington National Bank Deposit Accounts in excess of that which is described
in Recital G above, as herein provided, in order for Borrower to comply with
Section 6.12.

I. Lenders and Agent have agreed to waive the requirement that Borrower deliver
to Agent a Collateral Access Agreement with respect to 226 North 5th Street,
Columbus, Ohio 43215, as herein provided.

J. Borrower is entering into this Amendment with the understanding and agreement
that, except as specifically provided herein, none of the Lender Group’s rights
or remedies as set forth in the Credit Agreement or any other Loan Document is
being waived or modified by the terms of this Amendment.

 

2.



--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1. Amendments to Credit Agreement. Subject to and upon the conditions hereof,
the Credit Agreement is hereby amended, effective as of the date of satisfaction
of the conditions set forth in Section 3, as follows:

(a) Section 5.22 of the Credit Agreement is hereby amended to replace the “30”
in clause (a) with “90.”

(b) Section 5.25 of the Credit Agreement is hereby amended by adding the
following new text at the end of existing Section 5.25:

; provided that as to trademarks and copyrights registered in the name of
Asymetrix Corporation (a predecessor in interest to Click2learn, Inc.) and
United States Copyright TX 2-767-505 registered in the name of Communications
Strategies, Inc., Borrower may deliver such evidence on or prior to the date
that is 60 days after the Closing Date

(c) Section 5.27 of the Credit Agreement is hereby amended to replace the “30
with “75.”

(d) Section 6.12 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

6.12 Investments. Except for Permitted Investments, directly or indirectly, make
or acquire any Investment or incur any liabilities (including contingent
obligations) for or in connection with any Investment; provided, however, that
(a) Borrower and its Restricted Subsidiaries shall not have cash, Cash
Equivalents and other Permitted Investments (other than in the Cash Management
Accounts) in Deposit Accounts or Securities Accounts in an aggregate amount in
excess of $100,000 at any one time unless Borrower or its Restricted Subsidiary,
as applicable, and the applicable securities intermediary or bank have entered
into Control Agreements or similar agreements governing such cash, Cash
Equivalents and other Permitted Investments in order to perfect (and further
establish) the Agent’s Liens therein; provided that, until March 1, 2006 this
clause (a) shall not apply with regard to any Deposit Accounts maintained with
the Huntington National Bank so long as (i) from Closing Date until December 15,
2005, the aggregate of the Borrower’s and its Restricted Subsidiaries’ balances
in Deposit Accounts maintained with Huntington National Bank shall not exceed
$5,020,000 at any one time, (ii) from December 16, 2005 until January 15, 2006,
the aggregate of the Borrower’s and its Restricted Subsidiaries’ balances in
Deposit Accounts maintained with Huntington National Bank shall not exceed
$700,000 at any one time, and (iii) from January 16, 2006 through February 28,
2006, the aggregate of the Borrower’s and its Restricted

 

3.



--------------------------------------------------------------------------------

Subsidiaries’ balances in Deposit Accounts maintained with Huntington National
Bank shall not exceed $250,000 at any one time, and (b) no Unrestricted
Subsidiary shall have cash, Cash Equivalents in Deposit Accounts or Securities
Accounts in aggregate amount in excess of $1,000,000 at any one time unless such
cash, Cash Equivalents or other Permitted Investments are in a Deposit Account
or Securities Account subject to a Control Agreement. Subject to the foregoing
proviso, Borrower shall not and shall not permit its Restricted Subsidiaries to
establish or maintain any Deposit Account or Securities Account unless Agent
shall have received a Control Agreement in respect of such Deposit Account or
Securities Account. Notwithstanding any in this Agreement to the contrary, if an
Event of Default has occurred and is continuing and the Agent so requests,
Borrower and its Unrestricted Subsidiaries shall, within ten (10) Business Days
of such request, either (i) enter into Control Agreements with respect to all of
their respective cash, Cash Equivalents or other such Permitted Investments or
(ii) transfer all of their cash, Cash Equivalents or other such Permitted
Investments to Deposit Accounts or Securities Accounts subject to Control
Agreements.

(e) Section 15 of the Credit Agreement is hereby amended by adding the following
new text at the end of existing Section 15.2:

Without limiting the generality of the foregoing, the Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Agent, including Wells Fargo Foothill, Inc. (“WFF”), for purposes of the pledge
on the Closing Date or thereafter of the ownership interests in any of the
first-tier Unrestricted Subsidiaries of Borrower. The exculpatory provisions of
this Section shall apply to any such sub-agent and, in the case of any sub-agent
that is a Lender or Affiliate thereof, the Lender-Related Persons thereof.

(f) Section 15 of the Credit Agreement is hereby amended by adding the following
new Section 15.20:

15.20 Parallel Debt

The Lenders acknowledge and agree that, for the purpose of ensuring and
preserving the validity and enforceability of the Lien in any Unrestricted
Subsidiaries of Borrower organized under the laws of the Netherlands and created
pursuant to any security agreement governed by Dutch law (a “Dutch Law Security
Agreement”), WFF may enter into a so-called parallel debt covenant (as set forth
in any such Dutch Law Security Agreement). Pursuant to such a parallel debt
covenant, Borrower (in its capacity as such) will irrevocably and
unconditionally undertake to pay to WFF amounts equal to and in the currency of
the Obligations from time to time due in accordance with the terms and
conditions of the Loan Documents (such payment undertaking and the obligations
and liabilities which are the result thereof, the “Parallel Obligations”).
Notwithstanding the terms and provisions of any Dutch Law Security Agreement,
WFF shall act (or refrain to act) thereunder in accordance with the instructions
of, and otherwise as directed by, Agent.

The Lenders and Agent acknowledge and agree that any amount unconditionally and
irrevocably paid by Borrower to WFF in respect of the Parallel

 

4.



--------------------------------------------------------------------------------

Obligations, or otherwise received from Borrower, or applied by WFF or Agent, in
payment of the Parallel Obligations, shall equally reduce the total amount due
and payable by Borrower or any Guarantor in respect of the Obligations, and any
amount unconditionally and irrevocably paid by Borrower or any Guarantor to the
Lender Group, or any of them, for the purpose of reducing the outstanding
Obligations, or any amounts otherwise received by any of the Lender Group in
payment of the Obligations, shall be equally reduce the Parallel Obligations.

WFF agrees with the Lender Group that it shall allocate to the Lender Group in
accordance with the terms of this Agreement and the instructions of the Agent
any amounts received under or pursuant to the Dutch Law Security Agreement
whether through payment by Borrower or the enforcement of any Guaranty or any
Lien held by it or otherwise on account of the Parallel Obligations.

The Lenders acknowledge and agree that (i) WFF shall be entitled to enter into
the Dutch Law Security Agreement as principal and not as agent of the Lenders,
(ii) the Lender Group shall have no direct interest or recourse against the Lien
granted under the Dutch Law Security Agreement, and (iii) their recourse against
WFF or Agent shall at all times be limited to the amounts actually received by
WFF on account of the Parallel Obligations.

(g) The definition of “Loan Documents” in Schedule 1.1 of the Credit Agreement
is amended by inserting in the parenthetical at the end of such definition “and
including any Dutch Law Security Agreement referred to in Section 15.20 of the
Agreement”.

(h) The definition of “Source Code Escrow Agreement” in Schedule 1.1 of the
Credit Agreement is amended in its entirety to read as follows:

“Source Code Escrow Agreement” means, collectively, one or more agreements
providing for the escrow of Borrower’s source code, in form and substance
reasonably satisfactory to Agent, each among Agent, Borrower and an escrow agent
reasonably satisfactory to Agent.

(i) The definition of “EBITDA” in Schedule 1.1 of the Credit Agreement is
amended in its entirety to read as follows:

“EBITDA” means, with respect to any fiscal period, Borrower’s and its
Subsidiaries’ consolidated net earnings (or loss), minus extraordinary gains and
interest income, plus interest expense, up to $600,000 in respect of charges
arising from the abandonment of a lease in the United Kingdom taken no later
than June 2006, income taxes, stock-based compensation, non-cash extraordinary
losses and depreciation and amortization for such period, in each case, as
determined in accordance with GAAP.

2. Waiver. Subject to and upon the conditions hereof, the Agent and the Lenders
hereby waive, effective as of the date of satisfaction of the conditions set
forth in Section 3, the requirement in Section 5.23(b) of the Credit Agreement
that Borrower deliver to the Agent, on or prior to the date that is 30 days
after the Closing Date, a Collateral Access Agreement for 226 North 5th Street,
Columbus, Ohio 43215.

3. Effectiveness of this Amendment. Agent must have received the following
items, in form and content acceptable to Agent, before this Amendment is
effective.

 

5.



--------------------------------------------------------------------------------

(a) Amendment; Acknowledgments and Releases. This Amendment, the attached
Acknowledgment and Release by Guarantors and the attached Acknowledgment and
Release by Subordinating Creditors, each fully executed in a sufficient number
of counterparts for distribution to all parties.

(b) Representations and Warranties. The representations and warranties set forth
herein and in the Credit Agreement must be true and correct in all material
respects on and as of the date hereof, as though made on and as of the date
hereof (except to the extent that such representations and warranties relate
solely to an earlier date).

(c) Other Required Documentation. All other documents and legal matters in
connection with the transactions contemplated by this Amendment shall have been
delivered or executed or recorded, as required by Agent.

4. Representations and Warranties. Borrower represents and warrants as follows:

(a) Authority. Borrower has the requisite corporate power and authority to
execute and deliver this Amendment, and to perform its obligations hereunder and
under the Loan Documents (as amended or modified hereby) to which it is a party.

(b) Enforceability. This Amendment has been duly executed and delivered by
Borrower. This Amendment and each Loan Document (as amended or modified hereby)
is the legal, valid and binding obligation of Borrower, enforceable against
Borrower in accordance with its terms, and is in full force and effect.

(c) Representations and Warranties. The representations and warranties contained
in each Loan Document (other than any such representations or warranties that,
by their terms, are specifically made as of a date other than the date hereof)
are true and correct in all material respects on and as of the date hereof as
though made on and as of the date hereof.

(d) Due Execution. The execution, delivery and performance of this Amendment are
within the power of Borrower, have been duly authorized by all necessary
corporate action and no other corporate proceedings are necessary to consummate
such transactions, have received all necessary governmental approval, if any,
and do not contravene any law or any contractual restrictions binding on
Borrower.

(e) No Default. No event has occurred and is continuing that constitutes a
Default or an Event of Default.

5. Choice of Law. The validity of this Amendment, its construction,
interpretation and enforcement, the rights of the parties hereunder, shall be
determined under, governed by, and construed in accordance with the laws of the
State of New York.

6. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties and separate counterparts, each of which when so
executed and delivered, shall be deemed an original, and all of which, when
taken together, shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by telefacsimile or
other similar method of electronic transmission shall be effective as delivery
of a manually executed counterpart of this Amendment.

 

6.



--------------------------------------------------------------------------------

7. Reference to and Effect on the Loan Documents.

(a) Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereof” or words of like import referring
to the Credit Agreement, shall mean and be a reference to the Credit Agreement
as modified and amended hereby.

(b) Except as specifically amended or modified above, the Credit Agreement and
all other Loan Documents, are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed and shall constitute the
legal, valid, binding and enforceable obligations of Borrower to the Lender
Group and Bank Product Providers.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lender Group under any of the Loan Documents, nor constitute a
waiver of any provision of any of the Loan Documents.

(d) To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Credit
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Credit Agreement as modified or amended hereby.

8. Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.

9. Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

[remainder of page intentionally left blank]

 

7.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

SUMTOTAL SYSTEMS, INC., a Delaware corporation By:  

 

Name:   Neil J. Laird Its:   Executive VP and Chief Financial Officer

WELLS FARGO FOOTHILL, INC.,

a California corporation, as Agent and a Lender

By:  

 

Name:  

 

Title:  

 

[Signature Page to First Amendment]

 

S-1.



--------------------------------------------------------------------------------

ACKNOWLEDGMENT BY GUARANTORS

Dated as of October 21, 2005

In connection with the foregoing First Amendment to Credit Agreement and Waiver
(the “Amendment”), each of the undersigned, being a Guarantor (as defined in the
Credit Agreement referenced in the Amendment) under their respective Guaranties
(as defined in the Credit Agreement referenced in the Amendment), hereby
acknowledges and agrees to the Amendment and confirms and agrees that its
Guaranty is and shall continue to be, in full force and effect and is hereby
ratified and confirmed in all respects except that, upon the effectiveness of,
and on and after the date of the Amendment, each reference in such Guaranty to
the Credit Agreement (as defined in the Amendment), “thereunder”, “thereof” or
words of like import referring to the Credit Agreement, shall mean and be a
reference to the Credit Agreement as amended or modified by the Amendment.
Although Agent and the Lenders have informed Guarantors of the matters set forth
above, and Guarantors have acknowledged the same, each Guarantor understands and
agrees that neither the Lender Group nor the Bank Product Providers have any
duty under the Credit Agreement, any Guaranty or any other agreement with any
Guarantor to so notify any Guarantor or to seek such an acknowledgment, and
nothing contained herein is intended to or shall create such a duty as to any
advances or transaction hereafter.

 

GUARANTORS:   DKSYSTEMS, INC.,   an Illinois corporation   By:  

 

  Name:   Neil J. Laird   Its:   Executive VP and Chief Financial Officer

[Acknowledgement of Guarantors to First Amendment]

 

1



--------------------------------------------------------------------------------

ACKNOWLEDGMENT BY SUBORDINATING CREDITOR

Dated as of October 21, 2005

In connection with the foregoing First Amendment to Credit Agreement and Waiver
(the “Amendment”), each of the undersigned, being a Creditor (each a
“Subordinating Creditor” and collectively, the “Subordinating Creditors”) under
their respective Subordination Agreements (as defined in the Credit Agreement
referenced in the Amendment) hereby confirms and agrees that its Subordination
Agreement is and shall continue to be, in full force and effect and is hereby
ratified and confirmed in all respects except that, upon the effectiveness of,
and on and after the date of the foregoing Amendment, each reference in such
Subordination Agreement to the Credit Agreement (as defined in the applicable
Subordination Agreement), “thereunder”, “thereof” or words of like import
referring to the Credit Agreement, shall mean and be a reference to the Credit
Agreement as amended or modified by the Amendment. Although Agent and the
Lenders have informed Subordinating Creditors of the matters set forth in the
Amendment, and Subordinating Creditors have acknowledged the same, each
Subordinating Creditor understands and agrees that neither the Lender Group nor
the Bank Product Providers have any duty under the Credit Agreement, the
Subordination Agreements or any other agreement with any Subordinating Creditor
to so notify any Subordinating Creditor or to seek such an acknowledgment, and
nothing contained herein is intended to or shall create such a duty as to any
advances or transaction hereafter.

 

CREDITORS:   SUMTOTAL SYSTEMS, INC.,   a Delaware corporation   By:  

 

  Name:   Neil J. Laird   Its:   Executive VP and Chief Financial Officer  
DKSYSTEMS, INC.,   an Illinois corporation   By:  

 

  Name:   Neil J. Laird   Its:   Executive VP and Chief Financial Officer

[Acknowledgement of Subordinating Creditors to First Amendment]

 

1



--------------------------------------------------------------------------------

SUMTOTAL SYSTEMS NETHERLANDS BV, a besloten vennootschap organized under the
laws of the Netherlands By:  

 

Name:  

 

Its:  

 

SUMTOTAL SYSTEMS U.K. LTD.,

a private limited company organized under the laws of England

By:  

 

Name:  

 

Its:  

 

PATHLORE SOFTWARE LIMITED,

a private limited company organized under the laws of England

By:  

 

Name:  

 

Its:  

 

[Acknowledgement of Subordinating Creditors to First Amendment]

 

2.